 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       RAUL ALVAREZ,                                           1:16-cv-00203-AWI-JLT (PC)

12                             Plaintiff,                        ORDER GRANTING DEFENDANT’S
                                                                 MOTION FOR LEAVE TO FILE A REPLY
13                v.                                             TO PLAINTIFF’S SEPARATE
                                                                 STATEMENT IN OPPOSITION TO
14       NASTRAM HASHEMI, M.D.,                                  DEFENDANT’S MOTION FOR
                                                                 SUMMARY JUDGMENT
15                             Defendant.
                                                                 (Doc. 53)
16

17              Considering the recent order granting Plaintiff an extension of time to file a separate
18   statement in opposition to Defendant’s motion for summary judgment, Defendant requests leave
19   to file a reply. (Doc. 53.) Good cause having been presented to the court the Court ORDERS
20   that Defendant is granted seven days1 to file a reply from the date of service of Plaintiff’s separate
21   statement, as allowed in the December 21, 2018 order.
22
     IT IS SO ORDERED.
23

24          Dated:      January 4, 2019                                      /s/ Jennifer L. Thurston
                                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27
     1
28       This is the usual time allowed for a reply in prisoner cases. See L.R. 230(l).
